Citation Nr: 0103961	
Decision Date: 02/08/01    Archive Date: 02/15/01	

DOCKET NO.  99-23 686	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.  Entitlement to an increased (compensable) rating for 
bilateral hearing loss.

2.  Entitlement to an increased rating for tinnitus, 
currently evaluated as 10 percent disabling.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

Milo H. Hawley, Counsel



INTRODUCTION

The appellant had active service from February 1956 to 
December 1957.  This matter comes before the Board of 
Veterans' Appeals (Board) on appeal from an August 1999 
decision by the Department of Veterans Affairs (VA) Regional 
Office (RO) in St. Petersburg, Florida which, in part, denied 
the appellant's claims of entitlement to increased 
evaluations for his hearing loss and tinnitus disabilities.  


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the appellant's appeal on these issues has 
been obtained by the RO to the extent possible.

2.  The appellant's bilateral hearing loss disability is 
manifested by Level I hearing acuity in the right ear and 
Level V hearing acuity in the left ear.  

3.  The appellant's tinnitus is intermittent and does not 
present such an unusual disability picture as to render 
application of the regular rating schedule provisions 
impracticable.


CONCLUSIONS OF LAW

1.  The criteria for a compensable evaluation for bilateral 
hearing loss have not been met.  38 U.S.C.A. §§ 1155, 1160 
(West 1991); Veterans Claims Assistance Act of 2000, Pub. L. 
No. 106-475, §§ 3(a), 4, 114 Stat. 2097-2099 (2000) (to be 
codified as amended at 38 U.S.C.§§ 5103A, 5107); 38 C.F.R. 
§§ 3.321(b)(1), 4.1, 4.2, 4.3, 4.6, 4.7, 4.10, 4.85, Table VI 
and Table VII, 4.86, Diagnostic Code 6100 (1998); 64 Fed. 
Reg. 25202-25210 (May 11, 1999) (codified at 38 C.F.R. § 4.85 
et. seq. Diagnostic Code 6100 (2000)).  

2.  The criteria for an evaluation greater than 10 percent 
for tinnitus have not been met.  38 U.S.C.A. § 1155 (West 
1991); Veterans Claims Assistance Act of 2000, Pub. L. 
No. 106-475, §§ 3(a), 4, 114 Stat. 2097-2099 (2000) (to be 
codified as amended at 38 U.S.C.§§ 5103A, 5107); 38 C.F.R. 
§§ 3.321(b)(1), 4.1, 4.2, 4.3, 4.6, 4.7, 4.10, 4.87, 
Diagnostic Code 6260 (1998); 64 Fed. Reg. 25202-25210 (May 
11, 1999) (codified at 38 C.F.R. § 4.85 et. seq. Diagnostic 
Code 6260 (2000)).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Initially, the Board observes that the VA's duty to assist 
the claimant has recently been reaffirmed and clarified.  See 
Veterans Claims Assistance Act of 2000, Pub. L. No. 106-475, 
114 Stat. 2096 (2000).  In this regard, the Board observes 
that requests for copies of all records relating to the 
appellant's treatment were directed to the two private health 
care providers who had been indicated by the appellant to 
have relevant evidence.  Responses were received from a 
private physician and from the West Chester Square Medical 
Center indicating that they did not have any records.  The 
statement of the case reflects that these records were unable 
to be obtained and provides information relating to what is 
required to substantiate the appellant's claims.  The 
appellant has been afforded a VA examination.  In light of 
the above, the Board concludes that the VA has complied with 
the Veterans Claims Assistance Act of 2000.  

Disability evaluations are determined by the application of a 
schedule of ratings which is based upon an average impairment 
of earning capacity.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  
Separate diagnostic codes identify the various disabilities.  
Where there is a reasonable doubt as to the degree of 
disability, such doubt will be resolved in favor of the 
claimant.  38 C.F.R. §§ 3.102, 4.3, 4.7.  In addition, the 
Board will consider the potential application of the various 
other provisions of 38 C.F.R. Parts 3 and 4, whether or not 
they were raised by the appellant, as well as the entire 
history of the appellant's disability in reaching its 
decision, as required by Schafrath v. Derwinski, 1 Vet. App. 
589 (1991).

In the evaluation of service-connected disabilities the 
entire recorded history, including medical and industrial 
history, is considered so that a report of a rating 
examination, and the evidence as a whole, may yield a current 
rating which accurately reflects all elements of disability, 
including the effects on ordinary activity.  38 C.F.R. 
§§ 4.1, 4.2, 4.10, 4.41.  Where, as in this case, entitlement 
to compensation has already been established and an increase 
in the disability rating is at issue, the present level of 
disability is of primary concern.  Although 38 C.F.R. § 4.2 
requires that the whole-recorded history be reviewed to make 
a more accurate evaluation, the regulations do not give past 
medical reports precedence over current findings.  Francisco 
v. Brown, 7 Vet. App. 55, 58 (1994).  The most current 
evidence of the present level of disability is found in the 
report of the VA audiometric examination conducted in January 
1999.  All pertinent evidence of record will be considered in 
entering this appeal.

I.  Hearing Loss

The severity of a hearing loss disability is determined by 
comparison of audiometric test results with specific criteria 
set forth at 38 C.F.R. § 4.85, Part 4, Diagnostic Codes 6100 
through 6110.  Evaluations of bilateral defective hearing 
range from noncompensable to 100 percent based on organic 
impairment of hearing acuity as measured by the results of 
controlled speech discrimination tests together with the 
average hearing threshold level as measured by pure tone 
audiometry tests in the frequencies of 1,000, 2,000, 3,000 
and 4,000 hertz (cycles per second).  The Schedule allows for 
such audiometric test results to be translated into a numeric 
designation ranging from level I, for essentially normal 
acuity, to level XI, for profound deafness, in order to 
evaluate the degree of disability from bilateral service-
connected defective hearing.

It is noted that while this case was being developed, the 
rating criteria for hearing loss were revised.  64 Fed. Reg. 
25202-25210 (May 11, 1999) (codified at 38 C.F.R. § 4.85 et. 
seq. (1999)).  Review of the revised criteria reveals that 
the audiometric findings result in the same outcome 
regardless of whether the new or the old criteria are used.  
There is no change to the application in this case by the 
most recent revision, so neither set of criteria may be said 
to have a liberalizing effect in this case.

Service connection for bilateral sensorineural hearing loss 
was established by a rating decision, effective as of 
September 1976; a zero percent evaluation was assigned.  On 
the audiometric evaluation conducted in January 1999, pure 
tone thresholds, in decibels, were as follows:

HERTZ:
1000
2000
3000
4000
Average
Right
15
20
35
55
31
Left
15
20
85
95
54

The speech audiometry testing revealed speech recognition 
ability of 94 percent in the right ear and 74 percent in the 
left ear.

These findings result in a corresponding designation of Level 
I hearing acuity in the right ear and Level V hearing acuity 
in the left ear.  Pursuant to these findings, the RO 
continued the noncompensable disability evaluation which the 
appellant contends is insufficient.  Diagnostic Code 6100.

The Board is aware of the appellant's contentions concerning 
his difficulty in hearing in that that he thinks his hearing 
is worse because he has more difficulty if he is not facing 
the person speaking or in the presence of background noise.  
However, the objective clinical evidence of record simply 
does not support an evaluation in excess of zero percent for 
his bilateral hearing loss disability.  The assignment of 
disability ratings for hearing impairment is derived by a 
mechanical application of the rating schedule to the numeric 
designations assigned after audiometric evaluations are 
rendered.  See Lendenmann v. Principi, 3 Vet. App. 345 
(1992).  

Under Diagnostic Code 6100, a zero percent evaluation is 
assigned where hearing is at Level I for one ear and Level V 
for the other.  Under current regulations, a zero percent 
rating is yielded by the January 1999 VA audiometric 
examination results.  The requirements of 38 C.F.R. § 4.85 
set out the numeric levels of impairment required for each 
disability rating, and those requirements are mandatory.  The 
Board must accordingly find that the preponderance of the 
evidence is against the appellant's claim for a compensable 
evaluation his bilateral hearing loss disability.  

Finally, there is nothing in the record to suggest such an 
unusual disability picture so as to render application of the 
regular provisions impractical.  It has not been contended or 
otherwise indicated that the hearing loss results in 
hospitalization or other marked interference with employment 
beyond that contemplated by the provisions of the schedule.  
It is not shown that there is actual employment interference.  
As such, further consideration of the provisions of 38 C.F.R. 
§ 3.321 is not indicated.

Since the preponderance of the evidence is against allowance 
of this issue, the benefit of the doubt doctrine is 
inapplicable.

II.  Tinnitus

VA regulations relating to rating tinnitus were amended 
effective June 10, 1999.  64 Fed. Reg. 25202-25210 (May 11, 
1999) (codified at 38 C.F.R. § 4.87, Diagnostic Code 6260).  
The appellant's tinnitus must be evaluated under both the new 
and old regulations in accordance with Karnas v. Derwinski, 1 
Vet. App. 308, 313 (1991).  His tinnitus should be evaluated 
under the old criteria prior to and from June 10, 1999, and 
under the new criteria from June 10, 1999, whichever is more 
favorable to the appellant.  Id.; 38 U.S.C.A. § 5110(g) (West 
1991).  

The reports of the January 1999 VA audiology and ear 
examinations reflect that the appellant reported intermittent 
high pitched tinnitus.  Prior to June 10, 1999, Diagnostic 
Code 6260 provided that a 10 percent evaluation would be 
assigned for tinnitus that was persistent as a symptom of 
head injury, concussion or acoustic trauma.  From June 10, 
1999 onward, Diagnostic Code 6260 provides that a 10 percent 
evaluation will be assigned for recurrent tinnitus.  A 10 
percent evaluation is the highest evaluation that may be 
assigned under the criteria in effect either prior to June 
10, 1999, or thereafter.

Upon review of the evidence of record, including written 
statements from the appellant, there is simply no evidence to 
warrant an evaluation in excess of 10 percent for the 
appellant's service-connected tinnitus.  He is currently 
assigned the maximum schedular evaluation for such 
disability, and there is no evidence of record demonstrating 
significant or marked interference with daily activities 
beyond that contemplated by the current schedular provisions, 
or frequent hospitalizations attributable to his tinnitus to 
warrant an extraschedular evaluation in excess of 10 percent.  
38 C.F.R. § 3.321(b).  Specifically, the current record 
reflects no claim of interference with employment.  Moreover, 
there is no evidence of record of any hospitalizations 
attributable to the appellant's service-connected tinnitus.  
Thus, the Board finds that the criteria for a rating in 
excess of the currently assigned 10 percent disability 
evaluation are not met.

Since the preponderance of the evidence is against allowance 
of this issue, the benefit of the doubt doctrine is 
inapplicable.


ORDER

Entitlement to a compensable evaluation for bilateral hearing 
loss is denied.

Entitlement to an evaluation for tinnitus in excess of 10 
percent is denied.  



		
	M. HANNAN
	Acting Member, Board of Veterans' Appeals



 

